  Case 18-10883         Doc 55     Filed 04/03/19 Entered 04/03/19 10:31:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10883
         SCHULER E KENNEDY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/13/2018.

         2) The plan was confirmed on 10/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/27/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-10883        Doc 55      Filed 04/03/19 Entered 04/03/19 10:31:34                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $3,730.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $3,730.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,585.36
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $144.64
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,730.00

Attorney fees paid and disclosed by debtor:                 $30.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC              Unsecured         200.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC         Unsecured         290.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      5,937.00       6,057.00        6,057.00           0.00       0.00
CMRE FINANCIAL SERVICES        Unsecured      5,000.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,213.00            NA              NA            0.00       0.00
COMMUNITY FIRST MEDICAL CENTE Unsecured          148.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP         Unsecured     20,140.26     18,961.82        18,961.82           0.00       0.00
CREDIT ACCEPTANCE CORP         Secured              NA            NA              NA            0.00       0.00
FAS AUTO REPAIR                Unsecured      5,000.00            NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured      2,733.03       2,733.03        2,733.03           0.00       0.00
INSURE ON THE SPOT             Unsecured          51.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      2,216.73         699.92          699.92           0.00       0.00
INTERNAL REVENUE SERVICE       Priority             NA         286.33          286.33           0.00       0.00
LAKESHORE ANESTHESIA           Unsecured         521.29        510.89          510.89           0.00       0.00
LOYOLA UNIVERSITY MEDICAL CNT Unsecured           90.86        442.61          442.61           0.00       0.00
NICOR GAS                      Unsecured      1,000.00       1,130.12        1,130.12           0.00       0.00
PAYDAY LOAN STORE              Unsecured      1,830.08       1,830.08        1,830.08           0.00       0.00
PCC COMMUNITY WELLNESS         Unsecured         100.00           NA              NA            0.00       0.00
SPRINT NEXTEL                  Unsecured         698.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured      6,358.90       7,002.80        7,002.80           0.00       0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         361.00           NA              NA            0.00       0.00
STANISLAUS CREDIT CONTROL SERV Unsecured         237.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         200.00           NA              NA            0.00       0.00
US BANK NATIONAL ASSOC         Secured              NA     25,258.69             0.00           0.00       0.00
US BANK NATIONAL ASSOC         Secured       98,361.46     77,652.08             0.00           0.00       0.00
VILLAGE OF BELLWOOD            Unsecured      1,500.00            NA              NA            0.00       0.00
VILLAGE OF BROADVIEW           Unsecured      2,000.00            NA              NA            0.00       0.00
Village of Broadview           Secured           370.00           NA           370.00           0.00       0.00
VILLAGE OF FOREST PARK         Unsecured      1,500.00            NA              NA            0.00       0.00
VILLAGE OF MAYWOOD             Unsecured      2,000.00            NA              NA            0.00       0.00
VILLAGE OF NORTH RIVERSIDE     Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-10883      Doc 55     Filed 04/03/19 Entered 04/03/19 10:31:34                  Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim        Claim        Claim         Principal       Int.
Name                            Class    Scheduled     Asserted     Allowed          Paid          Paid
VILLAGE OF OAK PARK          Unsecured      1,500.00           NA             NA           0.00        0.00
VILLAGE OF RIVERDALE         Unsecured     11,000.00           NA             NA           0.00        0.00
WEST SUBURBAN HOSPITAL       Unsecured     10,000.00           NA             NA           0.00        0.00
WESTLAKE HOSPITAL            Unsecured      3,000.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                 $0.00               $0.00
      Mortgage Arrearage                                 $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                            $0.00                 $0.00               $0.00
      All Other Secured                                $370.00                 $0.00               $0.00
TOTAL SECURED:                                         $370.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00               $0.00
       Domestic Support Ongoing                          $0.00                 $0.00               $0.00
       All Other Priority                              $286.33                 $0.00               $0.00
TOTAL PRIORITY:                                        $286.33                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $39,368.27                  $0.00               $0.00


Disbursements:

       Expenses of Administration                         $3,730.00
       Disbursements to Creditors                             $0.00

TOTAL DISBURSEMENTS :                                                                      $3,730.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-10883         Doc 55      Filed 04/03/19 Entered 04/03/19 10:31:34                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
